Citation Nr: 0710633	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  00-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1964 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to a compensable disability rating for service-connected left 
ear hearing loss.  Subsequently, an October 2006 rating 
decision grated service connection for right ear hearing 
loss.  Accordingly, the Board has rephrased the issue above 
as entitlement to a compensable disability rating for 
bilateral hearing loss.  

In February 2003, a hearing was held before Mark W. 
Greenstreet  who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

At the 2002 hearing, the veteran raised the issues of whether 
new and material evidence had been submitted to reopen claims 
for service connection for tinnitus and post-traumatic stress 
disorder (PTSD).  The issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for tinnitus, and the underlying claim for service 
connection for tinnitus, are both inextricably intertwined 
with the veteran's claim for an increased rating for his 
hearing loss.  Rather, than remand this issue, the Board will 
address it below, because a remand would needlessly delay the 
ultimate resolution of the claim in the veteran's favor.  

The veteran's claim for service connection for PTSD is not 
intertwined with the issue of entitlement to an increased 
rating for hearing loss which is currently on appeal.  Based 
on the veteran's testimony at the February 2002 hearing 
before the undersigned Veterans Law Judge, and a review of 
the entire record, the Board concludes that the veteran has 
been ill-served by both VA and his Accredited Representative, 
Disabled American Veterans, with respect to this claim.  The 
veteran's primary mental illness is schizophrenia which 
manifested approximately 7 years after he separated from 
service and is not service-connected.  However, almost all of 
the VA mental health records contained in the claims file 
also indicate that he has a diagnosis of PTSD.  When the RO 
denied service connection for PTSD in September 1996, the 
reason given was that the stressors indicated by the veteran 
could not be verified.  However, a review of the veteran's DD 
214 reveals that he served in the Marine Corps with an 
military specialty of "Field Artillery Batteryman," and 
that he served in Vietnam.  This record alone raises a very 
strong probability that the veteran "engaged in combat with 
the enemy" and as such would not require verification of 
combat stressors to support a grant of service connection for 
PTSD.  Yet, complete copies of the veteran's service 
personnel records were never requested, nor was a 
determination made by the RO whether the veteran engaged in 
combat with the enemy.  The veteran's representative did not 
vigorously pursue the claim on his behalf, or even conclude 
that a DD 215 should be requested from the service department 
to see if the veteran retroactively qualified for an award of 
the Combat Action Ribbon.  Accordingly, the issues of:  
whether new and material evidence had been submitted to 
reopen a claim for service connection for PTSD; entitlement 
to service connection for PTSD are referred to the RO and the 
veteran's representative for appropriate action to be taken.  

The case was previously before the Board in January 2004 and 
June 2006, when it was remanded for additional development.  
The Board now proceeds with its review of the appeal.  




FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by Level II hearing acuity in the right 
ear and Level IV hearing acuity in the left ear.

2.  The RO denied service connection for tinnitus in 
September 1996.  The veteran was notified of this decision in 
October 1996, but did not file an appeal. 

3.  The evidence received subsequent to the September 1996 RO 
rating decision includes: a February 2006 VA examination 
report and the veteran's February 2002 hearing testimony.  
This evidence is new and material and raises a reasonable 
possibility of substantiating the claims for service 
connection for tinnitus.  

4.  The veteran has a current diagnosis of tinnitus.

5.  The veteran had acoustic trauma in the form of noise 
exposure artillery fire while serving as a Marine in Vietnam 
during active service; he reports having ringing in his ears 
ever since service.  

6.  The veteran's tinnitus cannot be reasonably disassociated 
from the inservice noise exposure or his service-connected 
bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).

2.  The September 1996 decision of the RO denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1996).

3.  The evidence received since the September 1996 RO rating 
decision is new and material, and the claim for entitlement 
to service connection for tinnitus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating for Hearing Loss 

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
January 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records and VA records have been 
obtained and he has been accorded a Compensation and Pension 
examination for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; VA 
medical treatment records; and, examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the 
veteran's claim for an increased disability rating for his 
service-connected hearing loss.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In February 2006, the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
45
40
LEFT

65
50
55
60

The average pure tone decibel loss at the above frequencies 
was 44 for the right ear and 58 for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
correct in the right ear and 80 percent correct in the left 
ear.  These audiometric results translate into Level II for 
the right ear and Level IV for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  

The rating criteria provides for rating exceptional patterns 
of hearing impairment if there is either (1) a pure tone 
threshold of 55 decibels or more in all four frequencies in 
either service-connected ear, or (2) a pure tone threshold of 
70 decibels or more at 2,000 Hertz in either ear.  In the 
present case the veteran does not present an exceptional 
pattern of hearing loss under the provisions of 38 C.F.R. 
§ 4.86.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for bilateral hearing 
loss.  The audiological findings from the most recent VA 
examination reveal that the veteran has Level II hearing 
acuity in one ear and Level IV hearing acuity in the other 
ear.  38 C.F.R. §§ 4.85, 4.86.  Pursuant to these findings, a 
noncompensable (0%) percent disability rating is appropriate.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2006).  

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the 0 percent disability rating 
currently in effect for the veteran's service-connected 
bilateral hearing loss is appropriate and entitlement to a 
compensable disability rating is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his hearing loss, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)

II.  Tinnitus

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection and granting 
service connection for bilateral tinnitus.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The RO denied service connection for tinnitus in a rating 
decision dated September 1996.  The veteran was notified of 
this decision in October 1996, but did not file an appeal and 
the RO decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

The veteran filed to reopen his claim for service connection 
for tinnitus in his testimony provided before the undersigned 
Veterans Law Judge in February 2002.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the September 1996 
rating decision includes:  the veteran's sworn testimony at a 
hearing before the undersigned Veterans Law Judge at a 
hearing in February 2002; and a February 2006 VA examination 
report.  Specifically, the veteran's hearing testimony 
indicates that the veteran was subjected to acoustic trauma 
in the form of artillery noise exposure during combat service 
in Vietnam.  He further testified that he has suffered from 
ringing in his ears, tinnitus, ever since service in 1967.  
The 2006 VA examination report indicates that the veteran 
reports having bilateral tinnitus which has been present 
since 1967.  The Board concludes that this evidence is new, 
because it was not of record at the time of the September 
1996 rating decision.  This evidence is also "material."  
Specifically, this evidence shows some evidence linking 
current tinnitus to the veteran's military service.  The 
evidence submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for tinnitus is reopened.  

The Board now turns to the question of whether service 
connection for tinnitus is warranted.  The evidence of record 
clearly establishes that the veteran served as a Marine in 
Vietnam with an Artillery military specialty.  Accordingly, 
the evidence supports that the veteran was subjected to 
acoustic trauma in the form of noise exposure from the 
artillery weapons fire during service.  The veteran has a 
current diagnosis of bilateral tinnitus.  While the 2006 VA 
examination does not offer an opinion as to the etiology of 
the tinnitus, the 1999 VA examination report implies it is 
related to the noise exposure during service.  Moreover, the 
veteran reports that he has had symptoms of tinnitus ever 
since service in 1967.  The veteran's lay testimony is 
competent to establish the occurrence of an injury, and that 
he has had symptoms of ringing in his ears since 1967.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Finally, 
the Board notes that the veteran is service-connected for 
bilateral sensorineural hearing loss as a result of his noise 
exposure during service.  

The Board cannot disassociate the veteran's bilateral 
tinnitus from his service-connected hearing loss and the 
noise exposure during service.  Accordingly, service 
connection for bilateral tinnitus is granted.  






	(CONTINUED ON NEXT PAGE)



ORDER

A compensable disability rating for bilateral hearing loss is 
denied. 

New and material evidence to reopen the claim for service 
connection for tinnitus has been received and the claim is 
reopened; service connection for bilateral tinnitus is 
granted.



____________________________________________
Mark W. Greenstreet

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


